UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-6718


CHAUNCEY DEMETRIUS BENNETT,

                Plaintiff – Appellant,

          v.

WARDEN   KATHLEEN  GREEN;   HEARING      OFFICER       SCOTT   ROWE;
SECRETARY STEPHEN T. MOYER,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:15-cv-03026-JKB)


Submitted:   October 20, 2016               Decided:   November 16, 2016


Before NIEMEYER, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chauncey Demetrius Bennett, Appellant Pro Se. Nichole Cherie
Gatewood, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Chauncey     Demetrius     Bennett   appeals     the    district     court’s

order    granting     defendants’     motion    for    summary      judgment   and

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                        We

have     reviewed    the     record   and     find     no     reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Bennett v. Green, No. 1:15-cv-03026-JKB (D. Md. May 17,

2016).     We dispense with oral argument because the facts and

legal    contentions      are    adequately    presented      in   the   materials

before    this    court    and   argument   would     not   aid    the   decisional

process.

                                                                           AFFIRMED




                                        2